04/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0144



                                 No. DA 21-0144


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

EDWARD LEROY SOUTHER,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

May 23, 2022, within which to prepare, serve, and file its response brief.




JMK                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             April 19 2022